Per Curiam.
These are rules for new trials allowed to the defendant in the cases of Anna Boreth, administratrix of Harry 0. Boreth, and Dana Boreth, Oscar Boreth and Anna Boreth against Carl Kisselman to recover damages for personal injuries sustained in a collision between an automobile driven by Kisselman and an automobile driven by Harry 0. Boreth on the Marlton pike between Ellisburg and Marlton. There were large verdicts in favor of the plaintiffs.
*923The reason urged for new trial is that the jury’s finding on liability was against the weight of the evidence.
Our conclusion is that the verdicts are so clearly against the weight of the evidence that they must be set aside. The accident arose in this wise: The defendant’s car was pro-
ceeding from Camden out the Marlton pike at nine .p. at. daylight saving time, on June 22d, 1927. Harry Boreth was driving his car toward Camden on the same night; having with him on the back seat of the car his wife and two infant children. In the defendant’s car were 'Kisselman and three companions. In the collision that occurred Boreth was killed and Mrs. Boreth and the two children sustained severe personal injuries.
Plaintiff’s contention was that as they were proceeding in opposite directions, defendant’s car crossed the road from its own side and collided with the car in which the plaintiffs were riding.
Defendant’s proofs were to the effect that the right front wheel of plaintiff’s car came off and ran out into a field; that the axle dragged to the ground and that the car swerved to its left side, causing the right side of plaintiff’s car to collide with the left front of defendant’s car. Photographs of the cars and marks on the road where the fallen axle had dragged strongly evidenced the truth of this contention. If, as seems clear, the collision occurred between the left front wheel of the defendant’s car and the right front wheel of the plaintiff’s ear it is difficult, if not impossible to accept the plaintiff’s version of the accident, and this being true, the rule for new trial will be made absolute.